Citation Nr: 0020109	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-04 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran has active service from September 1945 to 
November 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

In February 2000, the Board remanded this claim to the RO for 
the following purposes: (1) to obtain clarification regarding 
whether the veteran wished to appoint a representative; (2) 
to obtain clarification regarding whether, prior to the 
Board's review, the veteran wished to appear personally at a 
hearing before a Board Member; and (3) to request the veteran 
to identify and sign authorizations for the release of 
information from all medical providers who treated his skin 
disorder or noted, in the process of treating other 
disorders, that his skin disorder existed.  The RO complied 
with these directives in March 2000 by sending the veteran a 
letter requesting him to sign and return the enclosed 
authorizations for the release of information, to utilize an 
enclosed VA Form 21-22 if he wished to appoint a 
representative, and to inform the RO if he wished to appear 
personally at a hearing before a Board Member.  In response, 
in March 2000, the veteran submitted an authorization for the 
release of information and a written statement indicating 
that the VA had all other pertinent information in the claims 
file and requesting that the RO expedite his claim.  The 
statement does not include a request to appoint a 
representative or to appear personally at a hearing before a 
Board Member.  In light of these facts, it is clear that the 
RO substantially complied with the Board's February 2000 
remand instructions and that the Board may now proceed in 
adjudicating the veteran's claim.   



FINDINGS OF FACT

1.  There is no medical evidence of record linking the 
veteran's current skin disorder to a particular chemical 
substance administered to the veteran by injection during 
active service.  

2.  There is no medical evidence of record establishing that 
the veteran had a chronic skin disorder in service or linking 
his current skin disorder to any continuity of skin 
symptomatology allegedly experienced after discharge from 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a skin disorder.  Before the Board 
can decide the merits of the veteran's claim, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and his claim 
fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
scleroderma to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran served on active duty from September 1945 to 
November 1946.  In written statements submitted in support of 
his claim and during a hearing held at the RO before a 
hearing officer in April 1998, he contended that he developed 
a skin disease during active service as a result of 
injections administered during a hospitalization at Walter 
Reed General Hospital in 1946.  He alleged that while he was 
recuperating at this hospital from a broken jaw and 
collarbone, he was given an injection of an unknown substance 
every three hours daily.  He further alleged that a nurse who 
administered the injections and was a hometown friend warned 
him to leave before the injections killed him.  

Following an exhaustive search by the RO, it was discovered 
that the veteran's service medical records are unavailable as 
they were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Where service medical 
records are unavailable, there is a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct medical history.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The RO advised the veteran by letter dated June 
1996 that NPRC was unable to find his service medical records 
and that he should submit copies of such records should he 
have them in his possession.  No service medical records were 
produced.

In the absence of service medical records, the Board will 
look to alternate forms of evidence, including lay evidence, 
to make factual findings.  Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992) (VA has duty to advise claimant how to obtain 
sufficient evidence from alternate sources); Garlejo v. 
Derwinski, 2 Vet. App. 618, 620 (1992) (VA has duty to assist 
claimant in developing pertinent facts, from whatever 
source).  In this case the veteran has produced letters that 
his mother, grandmother and ex-girlfriend sent to him at 
Walter Reed General Hospital in May and June 1946.  All of 
these letters refer to the veteran's broken jaw.  The letter 
from the veteran's ex-girlfriend indicates that the veteran 
was "taking shots."  The veteran has also produced a 
statement from a fellow veteran confirming that the veteran 
was hospitalized for months for a broken jaw.  The 
alternative evidence in this case does not establish that the 
veteran was treated for a skin disorder in service.  However, 
it does support the veteran's allegation that he received 
injections of some type while being treated for a broken jaw 
in 1946.  

In February 1996, the veteran filed an application for 
service connection for, in pertinent part, a skin disease.  
Therein he indicated that he had been treated for this 
disease by four private physicians beginning in 1975, but did 
not know when the disease initially manifested.

Post-service medical evidence of record clearly establishes 
that the veteran currently has some type of skin disorder.  
According to records of the veteran's treatment by multiple 
private physicians at the University of Virginia Health 
Sciences Center (UVHSC) and Duke University Medical Center, 
the veteran has been receiving treatment since 1985 for 
various skin complaints.  These records show that the veteran 
underwent biopsies and/or excisions of Merkel cell, squamous 
cell and basal cell carcinomas in November 1985, January 
1986, June 1986, September 1986, November 1987, and August 
1992.  They also disclose that, from May 1990 to August 1992, 
he began complaining of facial flushing, erythema and 
burning.  During an evaluation conducted in August 1991, he 
reported that his skin problems had begun three years 
previously with the gradual onset of intermittent flushing of 
the face and a feeling of extreme facial warmth.  Although 
the veteran was seen on multiple occasions from May 1990 to 
August 1992, no treating physician was able to attribute the 
veteran's symptoms to any particular skin disorder.  In 
addition, treating physicians consistently indicated that 
they could not determine the etiology of the veteran's skin 
complaints.  

In November 1995, Mary Lee Vance, M.D., of UVHSC wrote a 
letter to Gary P. Gross, M.D., of Lewis-Gale Clinic, which 
reflected that she was familiar with the veteran's skin 
history and symptomatology.  Therein she indicated that she 
had unsuccessfully performed numerous investigations and 
therapeutic trials to try and control the veteran's facial 
flushing.  She further indicated that she had no "smart" 
suggestions and had presented the veteran's case to UVHSC's 
clinical endocrinology conference for advice.  

From December 1995 to June 1997, the veteran thrice sought 
skin treatment at a VA Medical Center.  In December 1995, he 
was diagnosed with questionable contact dermatitis.  In March 
1997, he was diagnosed with skin lesions of unknown etiology.  
During visits in March 1997 and June 1997, the veteran 
reported that he was given shots three times daily for eight 
months in 1946, while he was hospitalized at Walter Reed 
General Hospital.  The examining physicians did not comment 
on this reported history. 

In August 1997, the veteran underwent VA joints and skin 
examinations.  During the VA joints examination, the veteran 
reported that his skin redness initially manifested just 
after he got out of the service.  He also reported that he 
may have been given some experimental shots in the 1940s when 
he was in the service.  The VA examiner informed the veteran 
that he entered service in 1945 and did not recall 
experimental shots being administered in the 1940s or 1950s.  
He noted that the veteran had very red, shiny, thin skin on 
his face and neck, and diagnosed "severe skin condition of 
the face with numbness to the right of the mouth involving 
much of the right cheek."  

During the VA skin examination, the veteran reported a long 
history of intense facial flushing complicated by severe, 
fixed erythema.  He claimed that while he was in Walter Reed 
General Hospital in 1946 for three or four months, he was 
given a series of injections which he believes constituted 
experimental therapy to which he did not consent.  He 
asserted that this therapy caused his skin disease.  His 
wife, who accompanied the veteran to his examination, 
reported that she recalled the veteran's skin disorder 
worsening beginning in 1948.  The VA examiner noted that the 
veteran had extremely intense facial erythema and severe 
telangiectasia.  He indicated that although the veteran had 
been evaluated by numerous physicians and undergone multiple 
blood studies and extensive endocrinological evaluations to 
rule out a carcinoid tumor and other possibly contributory 
endocrinologies, no physician had been able to elucidate a 
specific cause of the veteran's skin disorder.  He explained 
that although there was no specific diagnosis of the 
veteran's disorder, a carcinoid-like syndrome and extreme 
acne rosacea were considerations.  He concluded that any 
association between alleged chemical exposure in service and 
the veteran's skin disorder cannot be ascertained without 
knowing the nature of the chemical to which the veteran was 
exposed.  

The claims file also contains a photograph submitted by the 
veteran in October 1998, which confirms the VA examiners' 
August 1997 description of the skin on the veteran's face, 
and a September 1998 written statement of Cavitt K. Bartley, 
M.D.  According to Dr. Bartley, the veteran reported that he 
was given shots of an unknown substance every three hours for 
eight months during his stay at Walter Reed General Hospital 
in 1946, and was told by the nurse who administered them that 
he should get out of the hospital before the shots killed 
him.  The veteran also reported that he first noticed that he 
had an extremely red face in 1988, but believes that this 
condition is due to the injections administered in the 1940s.  
Dr. Bartley wrote that "it certainly appears that there is a 
possibility of some reaction to these injections considering 
the number that were given and known data of the use of 
various substances in experiments by the Army during that 
time period...."

Although no physician has specifically attributed the 
veteran's skin symptomatology to a particular disorder, the 
Board finds the medical evidence disclosing severe facial 
flushing and erythema sufficient to establish that the 
veteran currently has a skin disorder.  That notwithstanding, 
there is no evidence, beyond the veteran's contentions, 
linking this disorder to a particular chemical substance 
administered to the veteran by injection during active 
service.  

As previously noted, the veteran has submitted a statement by 
Dr. Bartley that discusses the relationship between the 
veteran's skin disorder and his period of active duty.  
However, this statement is insufficient to satisfy the nexus 
element of a well-grounded claim.  After recording the 
veteran's reported medical history and noting objective skin 
findings, Dr. Bartley opined that it is possible that the 
veteran had "some reaction" to the in-service injections.  
Dr. Bartley did not specify the nature of the reaction that 
might have occurred so it is unclear whether he believes the 
veteran's current skin disorder represents that reaction.  
Moreover, even if such is the case, he did not link the 
veteran's current skin disorder to a particular substance, 
chemical or otherwise, allegedly administered to the veteran 
by injection during active service.  As noted by one of the 
VA examiners in August 1997, any association between the 
veteran's skin disorder and alleged chemical exposure in 
service cannot be ascertained without knowing the nature of 
the chemical to which the veteran was exposed.  Finally, even 
assuming the aforementioned deficiencies did not exist, in 
the absence of supporting clinical data or other rationale, 
Dr. Bartley's statement that "it appears that there is a 
possibility of some reaction to these injections" is too 
speculative to satisfy the nexus element of a well grounded 
claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(recognizing that word parsing in some of its medical nexus 
cases may have created an unclear picture for ascertaining 
what constitutes sufficient evidence to satisfy the medical 
nexus requirement, and holding that, to the extent 
speculative language is used in a medical opinion, that 
opinion should be supported by clinical data or other 
rationale); see also Lee v. Brown, 10 Vet. App. 336, 339 
(1997) (holding that an etiological opinion should be viewed 
in its full context and not characterized solely by the 
medical professional's choice of words).  

In addition, a nexus may not be presumed in this case because 
there is no evidence establishing that scleroderma manifested 
to a degree of 10 percent within a year of the veteran's 
discharge from service.  There is also no evidence, beyond 
the veteran's contentions, establishing that the veteran had 
a chronic skin disorder in service, or linking any current 
skin disorder to continuity of skin symptomatology allegedly 
experienced after discharge from service.  As the veteran and 
his spouse are laypersons with no medical training or 
expertise, their contentions, alone, are insufficient to 
establish the nexus element of a well-grounded claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions).  

The veteran has not submitted evidence of a well-grounded 
claim; therefore, the VA has no duty to assist him in 
developing the facts pertinent to his claim, and his claim 
must be denied.  Epps, 126 F.3d at 1467-1468.  The Board 
believes that the statement of the case and supplemental 
statements of the case and the above discussion provide 
adequate reasons and bases for its denial, and inform the 
veteran of the elements necessary to well ground his claim in 
the future.  The veteran is not entitled to the benefit of 
the doubt in resolving his claim because he has not submitted 
a well-grounded claim.  Should he submit a well-grounded 
claim in the future, 38 C.F.R. § 3.102 will be triggered.



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a skin disorder is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

